Citation Nr: 1450866	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The case was brought before the Board in June 2013, at which time the claims were remanded to afford the Veteran a hearing before a Veterans Law Judge as requested.  The Veteran had a hearing before the undersigned in July 2013 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his hearing loss and tinnitus began in service and progressed since service.  His military occupation specialty (MOS) was an "offset pressman," which he testified exposed him to 5 presses in one large room with no ear protection or barriers for 4 to 5 hours a day, 5 days a week.  In addition to his testimony, he provided internet research on the average decibel exposure for military pressman.  

During his hearing before the Board, the Veteran acknowledged he worked in a press after service, as well as in coal mines and in construction, but testified that his in-service noise exposure was more significant.  He believes his hearing loss and tinnitus stem from in-service noise exposure.  He further provided a private audiogram indicative of current hearing loss. 

The Veteran has never been afforded a VA examination to ascertain the current etiology of his hearing loss and tinnitus.  In light of his described in-service noise exposure and symptoms since service, a VA examination is necessary.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate audiological VA examination to determine the nature and etiology of his hearing loss and tinnitus. The claims folder must be reviewed by the examiner and the examiner is directed to consider in-service noise exposure described by the Veteran during his duties as an offset pressman as well any post-service occupational or recreational noise exposure, any threshold shifts in hearing acuity found in the service treatment records, and the Veteran's described history of symptoms and treatment since service.  

All necessary special studies or tests are to be accomplished.

Based on the examination and review of the records, the examiner is asked to render diagnoses, as appropriate, for the Veteran's claimed hearing loss and tinnitus.  With each diagnosis rendered, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hearing loss and/or tinnitus was incurred during the Veteran's active service, was caused by active service, or is otherwise related to active service in light of in-service noise exposure, post-service noise exposure, and his lay statements describing symptoms since service.  

The examiner must provide a complete rationale for any opinion expressed.
2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


